Citation Nr: 1643118	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  09-39 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and schizophrenia, including as secondary to bilateral tinnitus and hearing loss.

3.  Entitlement to service connection for sleeplessness, including as secondary to bilateral tinnitus and hearing loss.


REPRESENTATION

Appellant represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1955 and September 1955 to September 1957. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The detailed procedural history of the matters on appeal was summarized in the Board's March 2014 remand.  Since that time, service connection for left ear hearing loss was awarded by way of a July 2016 rating decision.  Thus, this issue is no longer within the Board's jurisdiction, although the matter of whether service connection is warranted for right ear hearing loss remains on appeal.

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disorder and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleeplessness is a symptom of a psychiatric disability and not a separate disability.



CONCLUSION OF LAW

A disability manifested by sleeplessness was not incurred in or aggravated by active military service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in the letters sent in August 2005 and April 2007.  While complete notice was not provided prior to the initial adjudication of the claim in January 2006, the claim was subsequently readjudicated, most recently by way of a July 2016 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that VA has fulfilled its duty to notify.

Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard, VA has obtained the Veteran's available service treatment records (STRs).  While STRs for the Veteran's second period of active duty were deemed unavailable, the Board finds that further development to obtain these records would not provide evidence in support of this claim, because it is being denied below on the basis of a lack of current disability.  Remote STRs would not lend support to the existence of a current disability manifested by sleeplessness.  Thus, remand for additional development related to STRs is unnecessary.  Post-service VA outpatient treatment records were obtained and associated with the record and the Veteran was afforded VA examination with regard to this claim with an opinion obtained in May 2015 following the Board's remand.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends service connection is warranted for sleeplessness.  He claims medication is taken to help him sleep is necessary due to his service-connected tinnitus.  See August 2005 claim.

At the time of a December 2005 VA mental disorders examination, the Veteran reported he has been anxious and nervous for years and has trouble sleeping.  The diagnosis at that time was depressive disorder.  No separate diagnosis was rendered related to sleeplessness.  A December 2005 VA audiological examination report also shows that the Veteran reported a constant loud ringing in his ears, which was noted to affect his sleep and concentration.  Again, no diagnosis was rendered related to the sleep impairment.  

In a March 2010 statement, the Veteran indicated that his problems with his ears have affected his nerves and made it so he could not sleep.  In October 2012, the Veteran's private physician submitted a statement indicating the Veteran's diagnosis of tinnitus and profound deafness and also noting that, as a result, he is unable to sleep and is depressed.

Following the Board's 2014 remand, the Veteran was afforded a May 2015 VA examination.  The examiner confirmed the existence of unspecified schizophrenia and other psychotic disorder and indicated a neurocognitive disorder manifested by memory loss could not be ruled out.  The Veteran reported problems with initiation and maintenance of sleep at that time.  He reported outside noise waking him up and bad dreams a couple times per week.  The examiner went on to explain that sleeplessness is not an actual disorder.  Rather, sleeplessness is a symptoms of different psychiatric conditions.  The examiner confirmed that sleeplessness is not a diagnosis found within the Diagnostic and Statistical Manual of Mental Disorders (DSM).

Thus, while the Board does not dispute that the Veteran experiences sleeplessness, the medical evidence demonstrates that the Veteran's sleeplessness is a symptom of another disability, rather than an independent disability for which service connection can be awarded.  The evidence of record does not establish the presence of an independent disability manifested by sleeplessness, other than the psychiatric disability, which is a separately appealed issue and is considered in the remand, below.  

As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for sleeplessness must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.


ORDER

Service connection for sleeplessness is denied.


REMAND

While the Board regrets the additional delay, the Veteran's remaining claims require additional development prior to adjudication.

Service Treatment Records

The Veteran's service treatment records (STRs) from his second period of service between September 1955 and September 1957 are not a part of the record before the Board.  In February 2009, the RO inserted a Formal Finding on the Unavailability of Service Records Memorandum into the claims file.  The RO confirmed requests went to the National Personnel Records Center for the Veteran's STRs, as well as for sick call reports.  Negative responses were received.  The RO indicates that a letter was sent to the Veteran in February 2009 indicating that the RO has made all attempts to obtain his complete STRs from NPRC, that the RO received negative responses from NPRC that complete records are unavailable and that further efforts to find them would be futile.  The RO also indicated that it notified the Veteran that they have made attempts to obtain records from him and that he had 10 days to respond.  In fact, the RO's February 2009 letter to the Veteran made no mention of the NPRC or any attempts to obtain records.  It actually did not even notify the Veteran that his STRs are missing.  Rather, it merely indicated the need for additional evidence to decide the claim, indicated the address to send evidence, and indicated that the Veteran could submit substitute records.  Thus, the February 2009 Memorandum incorrectly states the facts as to the notice provided to the Veteran.  The RO has not properly notified the Veteran of the inability to obtain the STRs from his second period of service.  In particular, the notice must contain the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submits the records VA was unable to obtain; and (iv) Notice that the appellant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2015).  The RO failed to property notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  For this reason, this matter is remanded so that the RO may properly notify the Veteran of the inability to obtain the STRs from the Veteran's second period of active service.

Psychiatric Examination

In March 2014, the Board remanded the matter of whether service connection is warranted for a psychiatric disorder in order to afford the Veteran an examination and obtain an opinion as to the etiology of any psychiatric disorder present.  The examiner was to discuss the Veteran's medical history and any assertions regarding whether his psychiatric condition is due to his active service.  The examiner was specifically asked to answer whether any psychiatric disorder present was caused or aggravated (permanently worsened) by the service-connected tinnitus.

In May 2015, a VA psychiatric examiner summarized the Veteran's treatment history and also noted his report at the time of the examination that he felt anxiety during his active service, although also noting that there is no indication of treatment for a mental disorder within the available STRs.  The examiner did not recognize an October 1979 report in VA treatment records, which shows the Veteran experienced what he described as nervous breakdowns five to six times over the prior twenty years.  He also reported experiencing nervous spells during his service in the Army at the time of the October 1979 office visit.  Thus, as early as 1979, the Veteran reported experiencing nervous trouble in service and having breakdowns over the twenty years since approximately 1959, just two years after his separation from service.  The earliest records discussed by the May 2015 examiner were dated in 1985.  The examiner also did not, despite the existence of evidence of a manifestation of a psychiatric disorder during service, provide an opinion as to direct service connection.  Moreover, with regard to secondary service connection, the examiner stated that there is no widely recognized scientific evidence that tinnitus causes schizophrenia/psychotic disorders, and went on to say that there is no evidence that schizophrenia was present prior to tinnitus "thus an aggravation opinion is not warranted."  The examiner provided no rationale for finding that for one disability to aggravate another, the secondary disorder must preexist the primary disorder.  The question to be answered is whether the Veteran's tinnitus permanently worsened the Veteran's psychiatric disorder, regardless of the timing of the manifestation of either.  For these reasons, the May 2015 VA examiner's opinion is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This issue must again be remanded in order to obtain an adequate opinion.

Audiological Examination

The Board's March 2014 remand required the RO to afford the Veteran a VA audiological examination to determine whether the Veteran had bilateral hearing loss and, if so, whether it is at least as likely as not related to his military service.  Any opinions expressed were to be accompanied by a complete rationale.  The July 2015 VA examiner confirmed the existence of bilateral hearing loss.  Again, service connection was later awarded for the left ear.  As to the right ear, the examiner opined that it is not at least as likely as not that the hearing loss was caused by an event of military service.  The examiner explained that the Veteran's right ear hearing was normal for VA purposes at an evaluation in April 1976, the report of which is indeed within the claims file.  Because hearing was normal in 1976, the examiner found that it was likely normal at separation from service.  The examiner's finding in this regard may be reasonable; however, the negative nexus opinion that follows is based entirely on a finding of normal hearing at separation.  The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  In this case, the Veteran's military occupational specialty was rifleman/infantryman and the RO has conceded in-service acoustic trauma.  See July 2016 rating decision awarding service connection for the right ear.  In that VA has conceded in-service noise exposure for this Veteran to such a severity that it was found to have caused his left ear hearing loss, the VA examiner must assume that degree of acoustic trauma when assessing the right ear.  For these reasons, the Board finds the July 2015 opinion to be inadequate.  This matter should be remanded for a new and adequate VA etiology opinion, for the purpose of determining whether in-service noise exposure could cause the Veteran's current right ear hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 312.   

Finally, on remand, the Veteran will have an opportunity to identify and or/submit any other pertinent evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that VA's duty to notify the Veteran of the inability to obtain STRs from his second period of active service is met under 38 C.F.R. § 3.159(e) (2015).

2.  Afford the Veteran an opportunity to submit or identify any additional evidence relevant to his psychiatric and hearing loss disabilities.  Appropriate steps shall be taken to obtain any identified records.

3.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by the examiner who conducted the May 2015 mental disorders examination, if available.  Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed psychiatric disorder originated during his period of active service or is otherwise etiologically related to his active service.  The examiner must account for the Veteran's reports of experiencing anxiety and trouble with his nerves during active service, as well as experiencing what he called nervous breakdowns five to six times in the twenty years prior to 1979.

If the examiner determines that the Veteran's psychiatric disorder is not connected to his active service, the examiner also should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's psychiatric disorder was caused or permanently worsened by any aspect of his service connected tinnitus or hearing loss. 

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion(s) with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s). 

4.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by the examiner who conducted the July 2015 audiological examination, if available.  Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed right ear hearing loss is at least as likely as not (50 percent probability or more) causally connected to the Veteran's active service.  The examiner is asked to note his or her awareness that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  The examiner must also recognize that VA has conceded the Veteran experienced acoustic trauma in service significant enough to have caused the already service-connected left ear hearing loss. 

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion(s) with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s). 

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


